940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. SCHAROLD, Plaintiff-Appellant,v.Louis SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 90-3701.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, William A. Scharold, appeals from an order of the district court granting summary judgment to the Secretary and affirming the denial of disability benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Secretary is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the secretary.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for the Secretary, the order of the district court is affirmed upon the reasoning set out by that court in its opinion and order of June 19, 1990.